DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet
within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to
assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should
avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by
this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used
in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words, thus being
considered having undue length. Correction is required. See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “longitudinal axis of each of the housing holes is directed in an acute angle to the longitudinal axis of the housing” of the claim 11 and the ”pressure applying surfaces of the actuators as well as the pressure receiving surfaces inside the drawbar aperture are located perpendicular to the longitudinal axis of the housing” of the claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Objections
Claim 1 is objected to because of the following informalities:
“each first and a second actuator being formed with an at least partly threaded hole” in claim 1, lines 17 should read “each first and the second actuator being formed with an at least partly threaded hole”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an engagement means” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 line 5 recites the limitation “at the forward end of the bore”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 lines 6-7 recites the limitation “which in a forward end”. However, this limitation already has antecedent basis in claim 1 line 3, making it unclear whether these limitations refer to the same “forward end” or a different “forward end”. For the purpose of examination, it has been assumed that the forward end of claim 1 lines 6-7 refers to the forward end of the drawbar.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCormick et al. (US 8,257,003).
Regarding claim 1, McCormick et al. teaches a clamping device (Abstract) for releasably holding a tool holder shank (#20) comprising: a housing (#22) having a forward end (#27), a rear end (#25) and a bore (see fig. 1, where the bore has #12 and #14) intersecting the forward end and extending rearwardly therefrom for receiving the tool holder shank in a mounting portion (#12; see fig. 1) at the forward end of the bore; a drawbar (#14) mounted reciprocally movable inside the bore and which in a forward end (#48) includes an engagement means (#64), arranged to go into engagement with an engagement formation (#20) at the end of the tool holder shank, and in a rear portion (#46) is formed with a drawbar aperture (#55) extending through the drawbar in a transverse direction in relation to a longitudinal axis (see fig. 4 where it extends in transverse direction in relation to #26, #54) of the housing; and a clamping 

    PNG
    media_image1.png
    394
    498
    media_image1.png
    Greyscale

and being arranged to impart an axial displacement of the drawbar to and fro in the direction of the longitudinal axis of the housing (Column 3, line 65 - Column 4, line 1), wherein the clamping mechanism includes a first (#18) and a second actuator (#18; see fig. 6), each being slidably received in and extending at least partly through a respective one of the housing holes as well as the drawbar aperture (see fig. 12 where the actuators are inside housing hole), each first and a second actuator being formed with an at least partly threaded hole (Column 4, lines 56-58), wherein a thread (#66) in the first actuator is a right-hand thread (Column 4, lines 53-55) and a thread (#68) in the second actuator is a left-hand thread (Column 4, lines 54-56), and wherein the threaded holes extend in a direction perpendicular to the longitudinal axis of the housing (see fig. 7), each of the first and second actuators being formed with at least one locking pressure applying surface (#74) and at least one releasing pressure applying surface (#78), and an actuator bolt (#16) having a right-hand thread in one portion and a left-hand thread in another portion (Column 4, lines 53-56),  wherein the drawbar on the inside of the drawbar aperture includes at least two locking pressure receiving surfaces (#60; see fig. 12) facing towards the forward end of the housing and at least two releasing pressure receiving surfaces (#58; see fig. 12) facing towards the rear end of the housing, and wherein the right-hand thread of the actuator bolt is threaded into the right-hand threaded hole of the first actuator (Column 4, lines 48-58), and the left-hand thread 
Regarding claim 2, McCormick et al. teaches the clamping device of claim 1, McCormick et al. further discloses: wherein the mounting portion at the forward end of the bore is conical (see fig. 8; Column 3, lines 24-25).
Regarding claim 3, McCormick et al. teaches the clamping device of claim 2, McCormick et al. further discloses: wherein the mounting portion at the forward end of the bore has a non-circular cross section (see fig. 8, where the cross-section is non-circular).
Regarding claim 4, McCormick et al. teaches the clamping device of claim 1, McCormick et al. further discloses: wherein the locking pressure applying surfaces and/or the releasing pressure applying surfaces of the actuators are curved (see fig. 4 and 12 where #78, #74, #60, #58 are curved).

Regarding claim 5, McCormick et al. teaches the clamping device of claim 1, McCormick et al. further discloses: wherein at least a part of each pressure applying surface and pressure receiving surface, or the extension of such surface, forms an acute angle to the longitudinal axis of the housing when viewed in a longitudinal section through the clamping device in a plane containing the longitudinal axis of the housing and a longitudinal axis of each of the housing holes (see annotated fig. below).

    PNG
    media_image2.png
    557
    492
    media_image2.png
    Greyscale

Regarding claim 6, McCormick et al. teaches the clamping device of claim 5, McCormick et al. further discloses: wherein the acute angle of the locking pressure applying surfaces corresponds to the acute angle of the locking pressure receiving surfaces (see fig. 7, 12 and annotated fig. above), and the acute angle of the releasing pressure applying surfaces corresponds to the acute angle of the releasing 
Regarding claim 9, McCormick et al. teaches the clamping device of claim 5, McCormick et al. further discloses: wherein each locking pressure applying surface of the actuators and each locking pressure receiving surface inside the drawbar aperture are composed of at least a first (see annotated fig. below) and a second surface (see annotated fig. below) section forming different angles with respect to the longitudinal axis of the housing when viewed in a longitudinal section through the clamping device in a plane containing the longitudinal axis of the housing and a longitudinal axis of each of the housing holes (see annotated fig. below).

    PNG
    media_image3.png
    416
    450
    media_image3.png
    Greyscale


Regarding claim 10, McCormick et al. teaches the clamping device of claim 1, McCormick et al. further discloses: wherein a longitudinal axis of each of the housing holes is directed perpendicular to the longitudinal axis of the housing (axis of housing holes #77 is perpendicular to longitudinal axis of housing #54).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. (US 8,257,003).
Regarding claim 7, McCormick et al. discloses in at least Fig. 7 wherein the acute angle (angles #76 and #80 and annotated fig. below angles form 90°,
 
    PNG
    media_image4.png
    300
    501
    media_image4.png
    Greyscale

from which subtracting 90° from angles #76 and #80 presents the acute angle) is between 30° and 80° (Column 4, lines 65-67; Column 5, lines 5-7 where element #76 is mistyped and is actually referring to element #80).
However, McCormick et al. does not explicitly disclose the angle being between 15° and 75°.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of McCormick et al. from between 30 and 80 to between 15 and 75 degrees in order to angle the wedge members to be able to contact the angled surfaces of the drawbar and providing a pressure force that can move the drawbar. Applicant appears to have 
Regarding claim 8, McCormick et al. discloses in at least Fig. 7 wherein the acute angle (angles #76 and #80 and annotated fig. below angles form 90°,

    PNG
    media_image4.png
    300
    501
    media_image4.png
    Greyscale

from which subtracting 90° from angles #76 and #80 presents the acute angle) is between 30° and 80° (Column 4, lines 65-67; Column 5, lines 5-7 where element #76 is mistyped and is actually referring to element #80).
However, McCormick et al. does not explicitly disclose the angle being between 40° and 50°.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of McCormick et al. from between 30 and 80 to between 40 and 50 degrees in order to angle the wedge members to be able to contact the angled surfaces of the drawbar and providing a pressure force that can move the drawbar. Applicant appears to have placed no criticality on the claimed range (see Column 16, lines 9-15 indicating the angle “may” be within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re .
Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. (US 8,257,003) in view of Klaus (EP 2641679).
Regarding claim 11, McCormick et al. discloses the invention substantially as disclosed, except McCormick et al. fails to directly disclose: wherein a longitudinal axis of each of the housing holes is directed in an acute angle to the longitudinal axis of the housing.
In the same field of endeavor, namely tool systems, Klaus teaches: wherein a longitudinal axis of each of the housing holes is directed in an acute angle to the longitudinal axis of the housing (see fig. 10 where angle α is an acute angle).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamping system of McCormick et al. so that the longitudinal axis of each of the housing holes is directed in an acute angle to the longitudinal axis of the housing as taught by Klaus in order to allow the bores to be inclined with the clamping elements and receive a screw that during release movement of the clamping elements, they can transmit the pushing force and axially move the module (Paragraph 0046, 0053).
Regarding claim 12, McCormick et al. discloses the invention substantially as disclosed, except McCormick et al. fails to directly disclose: wherein the pressure applying surfaces of the actuators as well as the pressure receiving surfaces inside the drawbar aperture are located perpendicular to the longitudinal axis of the housing.

It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamping system of McCormick et al. so that the pressure applying surfaces of the actuators as well as the pressure receiving surfaces inside the drawbar aperture are located perpendicular to the longitudinal axis of the housing as taught by Klaus in order to allow the pressure surfaces to be inclined with the clamping elements and provide the angle needed for the surfaces to make contact (Paragraph 0046, 0051).
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Englund (US 2016/0052065) teaches a clamping device with actuated surfaces similar to the actuating and bolt configuration used in the clamping device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
REINALDO ABNEL. VARGAS-DEL RIO
Examiner
Art Unit 3722